DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the patent electronic system.
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate sub combinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the Abstract is over 150 words.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: The Specification needs to be amended to include the   section titles throughout including the “Related Application” information, The “Brief Description of the Drawings” , the “Detailed Description f the invention”” and so on. 
 On page 5, last line and page 6, line 5 “microfibre” should be hanged to read - - microfiber -- .  ON page 6, line 28 “metre” should read -  - meter - - .    
Appropriate correction is required.

Claim Objections
Claims 1-10 are  objected to because of the following informalities:  In claims 1-10, line 1,  before “Method” insert - - A - - .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 1, line 2 the recitation of “in particular” renders the claim indefinite and  unclear since it is not clear if the bra is positively being claimed. 
In claim 1, line 3, the recitation of “designed to realize the outer layer”  is unclear and indefinite. The claim does not claim   the first fabric layer forms the outer layer  but that it is only designed to.    Also there is no antecedent basis for “The outer layer”. In claim 1, lines 6 and 11,  there is no antecedent basis for “the plane projection”.  There is also no antecedent basis for “The stretched underwear”.   It is not clear as   to what the “stretched underwear ” configuration  includes.

In claim 1, line 8, the recitation of “designed to realize the inner layer”  is unclear and indefinite. The claim does not claim   the second   fabric layer  that  forms the inner layer  but that it is only designed to.    Also there is no antecedent basis for “The inner layer” in line 9.  In claim 1, line 13, the recitation of “designed to realize permanent joining elements”  is unclear and indefinite. The claim does not claim   the permanent joining elements between  the first  layer and the second  fabric layer  but that it is only designed to.    Also there is no antecedent basis for “The finished underwear article”.
IN claim 1, lines 19, 21 and 26 the term “Destined”    does not positively claim the pair of upper portions as being  arranged in the bra shoulder straps but only “could be” or “Destined” to be.   A more positive recitation needs to be included.  In line 21-22 and 26, there is no antecedent basis for “The sides” or “its sides” of the bra  and in line 25 the term “Destined to face” is also  not positively claimed but only “Could be”  In claim 1, line 30 there is no antecedent basis for “The application”  and the t erm “preferably” is unclear and indefinite in that the  application is a range within a range and renders the claim  indefinite.   
  In claim 1, line 34 there is no antecedent basis for “The side”     and “destined to face” is indefinite as previously discussed above.  In claim 1, line 39 there is no antecedent basis for “The side” .  In claim 1, line 53, “fibres” should read - - fibers - - .  and there is not antecedent basis for “The fibers” and ”the fabric”.  IN claim 1, line 55 it is not clear as to how the process would solidify the fibers definitively as claimed. 
IN claim 1, line 56 there is no antecedent basis for ‘The parts”.  In line 57 there is no antecedent basis for  “the parts”.    In line 57 there is no antecedent bas for “The end” .  and in line 61 “The final completion” .  

In claim 2, line 3 and 6 the terms “heavier” and “lighter” are relative terms and the metes and bonds of those terms is not clear. Therefore it is not clear As to what the “heavier”    and the “lighter” weight encompass.   There is no antecedent basis for “The central under breast portion” and “The upper  shoulder strap portions”     and “The
  lateral side portions”.   The recitation of “The realization”   is indefinite in that it is not clear of the heavier weight is being positively claimed. 

 In claim 3, line 3  and  I n line 6, applicant is claiming the  relative terms  of “heavier” and lighter”   In claim 4, line 5 the term “preferably” renders the claim indefinite and also that the claim may not be connected.  Applicant needs to positively claim the specific pressing seconds and not a range within a range.
In claim 7, the metes and bounds of the term “slightly larger” is  not clear since the recitation is a relative term that has not clearly stated what “slightly larger” encompasses.
  In claim 9, line 5 , there is no antecedent basis for “The profile”. 
 In claim 10, line 3 there is no antecedent basis for “The whole”  and in line 8 “the consequent liquefication”.  In claim 10, line 10 there is no antecedent basis for “The plane of the press”. 

However, the claims, as best understood, have been examined on their merits. 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) s 1 and 4-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over FALLA (US 7682219 A1   ) in view of Schmitt et al (US 6344238 A1) .
In regard to claim 1,  Falla et al discloses an article of underwear 10 in figure 1 of a brassiere 70 in figure 9 and col. 13, lines 26-38,  and a method of manufacturing the article of underwear or brassiere comprising the steps of providing a first fabric layer as the outer layer 10a and 10c in col. 15, line 33-52,of the underwear article  cut in a shape corresponding to the stretched underwear article and a second fabric layer    as the inner layer of the underwear article cut in a shape and plane to the stretched underwear article and a third film  layer  32 that  is permanently  joining the first and second fabric layers with the third film layer that is cut to form at least one central under breast portion with a pair of  upper portions(the pointed corners  pn top of the  upper areas)   arranged  in the bra shoulder straps and pair of side portions arranged to correspond   at the sides of the bra(col. 16, lines 23-41) and a third film material that is a thermo adhesive polyurethane film that is silicone free as in col. 4, lines 15-32.   The thermo adhesive polyurethane film portions are positioned on the side of the second fabric layer that faces the first fabric layer and is then heat sealed by hot pressing and superimposing the first and second fabric layers with the side of the first fabric layer covered with the reactive polyurethane glue faced towards the second fabric layer and the thermo adhesive polyurethane film portions applied to the second fabric layer facing the first fabric layer. (See Col. 3, line 64-col. 4, line 60 of FALLA)

 However, Falla does not specifically disclose the sprinkling of the first fabric layer on its side that faces the second fabric layer with the reactive hot melt polyurethane  glue that is capable o f reactivation within period of time of 3 days form the application and up to 5 days and then reactivating the hot pressing glue to  heat and be interposed between the layers and of which can penetrate through the fibers in  the fabrics  joined and to then solidify and be permanent with in the fixing of the part.  The shoulder straps, hooks and labels are to be applied before the final completion.
Schmitt discloses the sprinkling of the first fabric layer  10a  on its side that faces the second 10b fabric layer with the reactive hot melt polyurethane  glue (dots 2) that is capable of reactivation within period of time of 3 days from the application and up to 5 days and then reactivating the hot pressing glue to  heat and be interposed between the layers and of which can penetrate through the fibers in  the fabrics  joined and to then solidify and be permanent with in the fixing of the part.  The shoulder straps, hooks and labels are to be applied before the final completion.(See Schmitt et al, figures 1-3 and col. 3, line 16- col. 4, line 24). 

In regard to claim 4 Falla and Schmitt discloses the method of manufacturing an article of underwear according to claim 1 . However, Falla and Schmitt et al do not specifically disclose the  specific  pressing time and temp as claimed.   Schmitt et al discloses the temperature   at 140 degrees and another example at 130 degrees.  The amount of time and temperature of  pressing would be in relation to the type of adhesive used and the fabric being used for the two layers and the film.   Therefore,  heat sealing on the second fabric layer by hot pressing for about 15-20 seconds and  at a  temperature of 160 degrees Celsius would have been found by routine experimentation based on the type of the fabrics sealed and the film adhesive used to perform the sealing wherein the applicant will use the time and temperature used based on the selected material for optimal performance of the materials used.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the  time and temperature of heat sealing used based no the type of   adhesive film and the fabrics used for the sealing and to find the time nad temperature though routine experimentation. 
 In  regard to claim 5 Falla and Schmitt disclose the method of manufacturing an article of underwear and as in claim 1 and further wherein   the application of the reactive hotmelt polyurethane glue on the first fabric layer is carried out at a temperature of about 140 degrees C as seen in the Example 1 of Schmitt in col. 4, line 45.  Falla in col. 9 lines 8-18  discloses a temperature range as claimed.
 In regard to claim 6 Falla and Schmitt discloses the method of manufacturing an article of underwear according to claim 1 and further where the joining of the two fabric layers with the thermo adhesive polyurethane film portions are interposed between  the layer is by hot pressing at a  temperature of about 120 degrees C for at least 10 seconds as seen in Example 2 of the Schmitt et al   invention wherein  130 degrees is “about 120 degrees” and wherein finding the optimum time of heat sealing at this temperature can be found through routine experimentation as discussed above in regard to claim 5. .  Falla in col. 9 lines 8-18  discloses a temperature range as claimed.

 In regard to claim 7       Falla and Schmitt discloses the method of manufacturing an article of underwear as claimed in claim 1 and further wherein the second fabric layer is cut in a shape with dimensions substantially in  a shape of the underwear article as finished with the first fabric layer cut in a shape that is slightly larger than the shape of the underwear article  when it is finished. Falla discless the two fabric layers of 10a and 10c that can be cut  even  in such a small amount to be “slightly larger”  to the naked eye but not nominally larger.
 In regard to claim 8  Falla and Schmitt discloses the method of manufacturing an article of underwear as claimed in claim 7 and further wherein the superposing of the first and second fabric layers with the thermo adhesive polyurethane film portion interposed between the layers      and keeping the shape of the second fabric layer within the shape of the first fabric layer to  define peripherally excess edges of the first fabric layer.
In regard to claim 9 Falla and Schmitt disclose the invention substantially as claimed in regard to the claim 8 wherein after thermoforming of the underwear article according to the desired shape and the       excess peripheral edges are trimmed following the profile of the finished under wear article as in col. 5, lines 36-40 and figure 9. 
 
Claims 2,3 and 10  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the cited references, alone or in combination, disclose 
wherein the thermo adhesive polyurethane film is  supplied in a first heavier weight for the realization of the central under breast portion and of the upper shoulder strap portions and  in a second lighter weight on the side portions as claimed in claim 2; .
the method of manufacturing an article of underwear or brassiere as claimed  in claim 2 wherein the thermo adhesive polyurethane film  of the first heavier weight ha a thickness of 180 microns and weight of 210g/m2 and the thermo  adhesive polyurethane film of the lighter weight has a thickness of 75 microns and a weight of 90 g/m2 as claimed in claim 3 and does not
disclose the method of manufacturing an article of underwear wherein the fabric layers before hot pressing are cut in the respective shape with the thermo adhesive polyurethane film portions interposed between them and is covered with a protective sheet to prevent during the press heating phase    and the consequent liquefaction of the hot melt polyurethane glue wherein the film  is kept from attaching to the plane of the press  in the peripheral edges of the firs fabric layer that is sprinkled with the  glue as claimed in claim 10.    It would not be obvious to provide the heavier and lighter weight films as in claims    2 and 3 and wherein the film portions are covered with a protective sheet  and wherein the film is kept from attaching to the plane of the press in the peripheral edges of the first fabric layer that is sprinkled with the glue as in claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORIA M HALE whose telephone number is (571)272-4984. The examiner can normally be reached MON.-THURS..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 1-571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORIA M HALE/Primary Examiner, Art Unit 3732